 

Exhibit 10.1

 

AMENDMENT NO. 1

TO STOCKHOLDER RIGHTS AGREEMENT

 



THIS AMENDMENT NO. 1 TO STOCKHOLDER RIGHTS AGREEMENT (the "Amendment") is
entered into effective as of January 28, 2016 by and among Peekay Boutiques,
Inc., a Nevada corporation (the "Company"), Christals Acquisition, LLC, a
Delaware limited liability company ("Christals"), and the former members of
Christals executing a signature page to this Amendment, which former members
constitute the holders of a majority in interest of the Christals Securities
measured based upon the number of Shares received at the closing of the
transactions contemplated by the Share Exchange Agreement (as defined below)
(each, a "Member" and together the "Members"). Each of the parties to this
Amendment is individually referred to herein as a "Party" and collectively, as
the "Parties." Capitalized terms used, but not otherwise defined, in this
Amendment have the meanings ascribed to them in the Share Exchange Agreement (as
defined below) or the Stockholder Rights Agreement (as defined below), as
applicable.

 

BACKGROUND

 

A. On December 31, 2014, the Company and Christals entered into a Share Exchange
Agreement (the "Share Exchange Agreement") with the members of Christals
identified on Table I of Annex A thereto, pursuant to which the Parties, among
other things, concurrently agreed to enter into the Stockholder Rights Agreement
included as Annex C thereto (the "Stockholder Rights Agreement").

 

B. The Parties wish to amend the Stockholder Rights Agreement as set forth in
this Amendment.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the mutual promises herein contained and for
such other good and valuable consideration the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:

 

1. Amendments Stockholder Rights. Effective as of the date hereof, each of
Sections 6 (Tag Along Right), 7 (Drag Along Right), 8 (Right of First Offer) and
12 (Transfers Subject to Stockholder Rights; Legends) of the Stockholder Rights
Agreement is deleted and in lieu of each such Section the following text is
added, respectively:

 

"6. [Reserved]

 

7. [Reserved]

 

8. [Reserved]

 

12. [Reserved]"

 

 1

 

 

2. Representations, Warranties and Covenants. Each of the Parties represents and
warrants to the other Parties as follows:

 

(a) Authorization. Such Party has full corporate or limited liability company
power and authority to execute and deliver this Amendment and to perform its
obligations hereunder. This Amendment constitutes the valid and legally binding
obligation of such Party enforceable in accordance with its terms and
conditions.

 

(b) Noncontravention. Neither the execution and the delivery of this Amendment,
nor the consummation of the transactions contemplated hereby, will conflict
with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which such Party is a party or by which it is
bound or to which any of its assets is subject.

 

3. Stockholder Rights Agreement and Share Exchange Agreement Remain in Force.
Except as expressly set forth in this Amendment, the Stockholder Rights
Agreement and the Share Exchange Agreement remain unmodified and in full force
and effect.

 

4. Counterparts; Facsimile Execution. This Amendment may be executed in any
number of counterparts and by the parties hereto on separate counterparts but
all such counterparts shall together constitute one and the same instrument.
Facsimile execution and delivery of this Amendment is legal valid and binding
execution and delivery for all purposes.

 

[Signature page follows]

 

 2

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 



 

CHRISTALS ACQUISITION, LLC

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 

 

MEMBERS:

 

Signature block for individuals:

 

 

Printed Name of Individual    

 

 

 

 

Signature of Individual

 

Signature block for entities:

 

 

 

Printed Name of Entity

 



 



By:

 

 

Name:

 

 

Title:

 



 

[Signature Page to Amendment No. 1 to Stockholder Rights Agreement]

 

 3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 



 

CHRISTALS ACQUISITION, LLC

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 

MEMBERS:

 



Signature block for individuals:

 

 

Printed Name of Individual    

 

 

 

Signature of Individual

 

 

 

 

Signature block for entities:

CB CA SPV, LLC

 

Printed Name of Entity

 

 



By:/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

Partner

 



 

 4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CHRISTALS ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 



MEMBERS:

 



Signature block for individuals:

 

 

Printed Name of Individual

 

 

 

 

 

 

 

 

Signature of Individual

 

 

 

 

Signature block for entities:

CP IV SPV, LLC

 

 

Printed Name of Entity

 



 

By:/s/ David Aho

 

 

Name:

David Aho

 

 

Title:

Partner

 



 

[Signature Page to Amendment No. 1 to Stockholder Rights Agreement]

 

 5

 

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CHRISTALS ACQUISITION, LLC

 

 

 

 

 

 

By:

 /s/ Lisa Berman

 

 

Name: 

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 

MEMBERS:

 



Signature block for individuals:



 

 

Printed Name of Individual

 

 

   

 

 

 

 

 

Signature of Individual

 

 

 

 

Signature block for entities:

Christals Parent LLC

 

 

Printed Name of Entity

 

 



By:/s/ Ellery W. Roberts

 

 

Name:

Ellery W. Roberts

 

 

Title:

Manager

 

 

[Signature Page to Amendment No. 1 to Stockholder Rights Agreement]

  

 6

 

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



 

PEEKAY BOUTIQUES, INC.

 

    DateBy:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CHRISTALS ACQUISITION, LLC  

 

 

 

 

 

 

By:

/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 

MEMBERS:

 



Signature block for individuals:

Ellery W. Roberts

 

 

Printed Name of Individual

 

 

 

 

 

/s/ Ellery W. Roberts

 

 

Signature of Individual

 

 

 

 

Signature block for entities:

 

 

 

Printed Name of Entity

 



  

By:

 

 

Name:

 

 

Title:

 



 

[Signature Page to Amendment No. 1 to Stockholder Rights Agreement]

  

 7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CHRISTALS ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 

MEMBERS:

 

Signature block for individuals:

Edward Tobin

 

 

Printed Name of Individual

 

 

 

 

 

/s/ Edward Tobin

 

 

Signature of Individual

 

 

 

 

Signature block for entities:

 

 

 

Printed Name of Entity

 

 



By:

 

 

Name:

 

 

Title:

 



 

[Signature Page to Amendment No. 1 to Stockholder Rights Agreement]

 

 8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment and to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

 



 

PEEKAY BOUTIQUES, INC.

 

    By:/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

CHRISTALS ACQUISITION, LLC

 

 

 

 

 

 

By:

/s/ Lisa Berman

 

 

Name:

Lisa Berman

 

 

Title:

Chief Executive Officer

 



 

MEMBERS:

 



Signature block for individuals:

Christopher Brown

 

 

Printed Name of Individual

 

 

 

 

 

/s/ Christopher Brown

 

 

Signature of Individual

 

 

 

 

Signature block for entities:

 

 

 

Printed Name of Entity

 

 





By:

 

 

Name:

 

 

Title:

 



 

[Signature Page to Amendment No. 1 to Stockholder Rights Agreement]

 

 

9

--------------------------------------------------------------------------------

 